Citation Nr: 1028053	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  03-21 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease.

2.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral sprain with radiculopathy and degenerative changes.

3.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disabilities 
for the period from August 28, 2003 through February 4, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1990 to July 
1991.  He also had service in the National Guard and had more 
than thirteen years of total prior inactive service and more than 
three months of total prior active service.  

The issues on the title page were before the Board of Veterans' 
Appeals (Board) in September 2009, at which time, they were 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the RO's denial of 
entitlement to service connection for gastroesophageal reflux 
disease, as well as the 20 percent schedular rating for the 
Veteran's service-connected low back disability.  The AMC also 
confirmed and continued the RO's denial of entitlement to a TDIU 
for the period from August 28, 2003 through February 4, 
2004.Thereafter, those issues were returned to the Board for 
further appellate action.

In July 2009, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.  

Unfortunately, after reviewing the record, the Board finds that 
still additional development is warranted with respect to the 
issues of entitlement to an increased rating for the Veteran's 
service-connected low back disability and the issue of 
entitlement to a TDIU.  Therefore, those issues are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.
FINDINGS OF FACT

1.  Gastroesophageal reflux disease was first manifested many 
years after the Veteran's release from active duty, and the 
competent evidence of record shows that it is unrelated thereto.  

2.  Gastroesophageal reflux disease is not proximately due to, 
nor has it been aggravated by, a service-connected disability, 
including the pain medication which the Veteran takes for his 
service-connected low back disability.  


CONCLUSION OF LAW

Gastroesophageal reflux disease is not the result of disease or 
injury incurred in or aggravated by service, nor is it the result 
of a disability for which service connection has already been 
established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of his claim of entitlement to 
service connection for gastroesophageal reflux disease.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In May 2005, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed him of the criteria for service connection 
and set forth, generally, the criteria for rating service-
connected disabilities and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as VA records 
reflecting his treatment from March 2002 through December 2008.  
In December 1991, August 2006, and February 2010, VA examined the 
Veteran, in part, to determine the nature and etiology of any 
gastrointestinal disability found to be present.  

In general, the VA examination reports show that the examiners 
reviewed the Veteran's medical history, interviewed and examined 
the Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Finally, in July 2009, the Veteran had his hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript has been 
associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his claim of entitlement to 
service connection for gastroesophageal reflux disease.  He has 
not identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the issue.

Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Active military service includes active duty, any period of 
active duty for training ("ACDUTRA") during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in the line of duty, and any period of inactive 
duty training ("INACDUTRA") during which the individual concerned 
was disabled or died from an injury incurred or aggravated in the 
line of duty or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during such 
training.  38 C.F.R. § 3.6(a). 

The term "active duty for training" (ACDUTRA) means full-time 
duty in the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty for 
training" (INACDUTRA) means duty in the Reserves other than full-
time duty, special additional duty, or training other than active 
duty training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

Nevertheless, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).  

In this case, the evidence does not show, and the Veteran does 
not contend that gastroesophageal reflux disease had its onset 
during any period of his active military service.  Indeed, the 
evidence shows that gastroesophageal reflux disease was not 
manifested until 2002, and there is no competent evidence of 
record that it is directly related thereto.  Therefore, the 
Veteran does not meet the criteria for direct service connection.  
Accordingly, service connection is not warranted on a direct 
basis, and to that extent, the appeal is denied.

The primary thrust of the Veteran's contentions is that his 
gastroesophageal reflux disease is primarily a reaction to pain 
medication which he takes for his service-connected low back 
disability.  Therefore, he maintains that service connection is 
warranted on a secondary basis.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will be 
denied.  

Service connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  In addition, any increase in 
the severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. 
§ 3.310(b).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc)).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board 
acknowledges that the Veteran is competent to report matters 
which are capable of lay observation.  For example, he competent 
to report his gastrointestinal symptoms and when they started.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not qualified to render opinions which require 
medical expertise, such as the diagnosis of those symptoms or the 
cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In this case, there is medical evidence to support the Veteran's 
account of the relationship between the medication he takes for 
low back pain and the onset of gastroesophageal reflux disease.  
VA records reflecting the Veteran's treatment from October 2001 
through January 2006, show that the Veteran was taking various 
medications, including nonsteroidal anti-inflammatory medication, 
to treat the pain associated with his service-connected low back 
disability.  Such medications, included Vicodan, aspirin, 
Ibuprofin, Piroxicam, Ibuprofen, and Choline Magnesium Tri-
Salicylate.  In a January 2006 note, allegedly from the Veteran's 
VA nurse, it was reported that those medications could cause 
gastroesophageal reflux disease or stomach symptoms.  Though 
unsigned, it was generally consistent with the fact that the 
Veteran had been taking non-steroidal anti-inflammatory 
medication for a low back disorder.  

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  In light of the nurse's statement, VA 
examined the Veteran in August 2006 and February 2010 to 
determine the nature and etiology of any gastrointestinal 
disability found to be present.

During the August 2006 examination, the examiner stated that 
although he had been unable to find it in the claims folder, a 
December 2005 EGD had been reported as normal.  While the 
examination of the abdomen was clinically normal, laboratory 
testing showed an H. Pylori IgG infection, suggesting that the 
Veteran's symptoms could be coming from that infection rather 
than reflux.  Indeed, following the examination and a review of 
the claims file the VA examiner concluded that it appeared more 
likely than not that the Veteran's gastrointestinal symptoms were 
coming from an H. Pylori infection rather than from the use of 
non-steroidal anti-inflammatory medication used to treat his back 
and neck problems.

The February 2010 VA examination was similarly negative for any 
clinical findings of a gastrointestinal disability.  Although the 
examiner found that the Veteran had gastroesophageal reflux 
disease, she concluded that it was not the result of medications 
like ASA/NSAID.  Rather, the examiner stated that 
gastroesophageal reflux disease was a common condition 
experienced by a large portion of the adult population.  She 
further stated that while medications like ASA/NSAIDs could cause 
ulcer, they did not cause gastroesophageal reflux disease.  
Finally, the examiner noted that the Veteran did not appear to 
have any disability related to gastroesophageal reflux disease, 
as his symptoms were well-controlled on medication.

In light of the foregoing, the Board finds that the weight of the 
competent evidence is against the Veteran's claim of entitlement 
to service connection for gastroesophageal reflux disease on a 
secondary basis.  Not only do both VA examiners concur that 
gastroesophageal reflux disease is not due to the pain medication 
which the Veteran takes for his service-connected low back 
disability, they report no increase in the severity of the 
Veteran's gastroesophageal reflux disease due to the use of that 
medication.  Indeed, the January 2010 VA examiner notes that the 
Veteran's gastroesophageal reflux disease is, essentially, 
asymptomatic.  

Because the weight of the evidence shows that the Veteran's 
gastroesophageal reflux disease is not proximately due to or 
aggravated by the medication which he takes for his service-
connected low back pain, the Veteran does not meet the criteria 
for service connection on secondary basis.  Accordingly, 
secondary service connection is not warranted, and to that extent 
the appeal is also denied.

In arriving at these decisions, the Board has also considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 20 
percent for a lumbosacral sprain with radiculopathy and 
degenerative changes and for a total rating due to a TDIU for the 
period from August 28, 2003 through February 4, 2004.  Although 
those issues were developed pursuant to the Board's September 
2009 remand, they require still-further development.

The Veteran has been examined on several occasions to determine 
the nature and the extent of impairment due to his service-
connected low back disability.  However, it remains unclear 
whether the Veteran has degenerative disc disease as part of his 
service-connected low back disability.  

Following an August 2006 VA examination of the Veteran's spine, 
the relevant diagnosis was lumbosacral strain with degenerative 
changes.  Although there was no evidence on EMG testing of 
radiculopathy, the examiner noted that objective testing revealed 
was mild evidence of right leg radiculopathy.  Moreover, X-rays 
reportedly showed degenerative disc disease at L3, L4, L5, and 
S1.  

Following a September 2008 consultation with the VA Orthopedic 
Service, the relevant diagnosis was mild to moderated 
degenerative disc disease at L2-L3, L3-L4, and L4-L5.  X-rays and 
an MRI reportedly confirmed the diagnosis.

Following a December 2008 VA examination, the diagnosis was 
lumbosacral sprain with degenerative disc disease and facet 
arthropathy of L2, L3, L4, and L5 without spinal cord stenosis.  
EMG testing was reportedly normal.  

In February 2010, the Veteran was again examined by VA.  
Following an orthopedic examination, the diagnoses were arthritis 
and degenerative disc disease of the lumbar spine.  The examiner 
noted that the diagnoses were documented by X-rays and MRI scans.  
Following a neurologic examination, the examiner stated that on 
the basis of radiographic findings and clinical history, the 
diagnosis, likely as not, was lumbar canal stenosis.

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  

When the Veteran filed his claim for an increased rating, his 
service-connected low back disability, currently diagnosed as low 
back sprain with radiculopathy and degenerative changes was rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
During the pendency of the Veteran's appeal, the rating schedule 
was revised with respect to rating the Veteran's low back sprain.  
Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51454-
51456 (August 27, 2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009)).  Those revisions resulted in many 
substantive changes and became effective September 26, 2003.  

Under the revised regulations, the Veteran's lumbosacral sprain 
with radiculopathy and degenerative changes is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
rating criteria are set forth in the General Rating Formula for 
Diseases and Injuries of the Spine.  

In addition to revisions for rating a lumbosacral sprain, the 
criteria for rating intervertebral disc syndrome (degenerative 
disc disease) were revised during the pendency of the Veteran's 
appeal.  When the Veteran filed his claim for an increased rating 
for his service-connected low back disability, intervertebral 
disc syndrome was rated, primarily on the level of impairment, 
such as moderate, severe, or pronounced, depending on the 
recurrence of associated attacks.  Effective September 23, 2002, 
substantial substantive revisions were made to those criteria. 

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) was rated either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in the higher evaluation.  Schedule for Rating Disabilities; 
Intervertebral Disc Syndrome, 67 Fed. Reg. 54345-54349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)). 

Effective September 26, 2003, the rating schedule again 
underwent multiple substantive revisions with respect to 
evaluating intervertebral disc syndrome.  Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51454-51456 (August 27, 
2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009)).  Under those revisions, intervertebral disc syndrome is 
to be rated in one of two ways:  either on the basis of the 
total duration of incapacitating episodes noted above or on the 
basis of the General Rating Formula for Diseases and Injuries of 
the Spine.

Where a law or regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary of 
VA to do otherwise and the Secretary did so.  Prec. Op. VA Gen. 
Counsel 7-03 (Application of Veterans Claims Assistance Act of 
2000 Pending on Date of Enactment, 69 Fed. Reg. 25179 (2004)).  

The Board must, therefore, evaluate the Veteran's service-
connected low back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 
2002); Prec. Op. VA Gen. Counsel 3-00 (Retroactive Applicability 
of Revised Rating Schedule Criteria to Increased Rating Claims, 
65 Fed. Reg. 33422 (2000)); Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

In an April 2010 Supplemental Statement of the Case, the Appeals 
Management Center in Washington, D.C. rated the Veteran's 
service-connected low back disability under General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  It did not evaluate the Veteran under the prior 
applicable rating criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295.  

To date, it is unclear as to whether the Veteran actually has 
degenerative disc disease, and therefore, the RO/AMC has not 
rated the Veteran in accordance with the criteria set forth in 
38 C.F.R. §4.71a, Diagnostic Code 5243 (formerly Diagnostic Code 
5293).  However, should the Veteran be found to have degenerative 
disc disease as part of his service-connected low back 
disability, such rating criteria are applicable.

Finally, the Veteran seeks entitlement to a TDIU for the period 
from August 28, 2003 through February 4, 2004.  That issue is 
inextricably intertwined with the issue of entitlement to an 
increased rating for his service-connected low back disability.  
As such, it will be held in abeyance pending resolution of the 
increased rating issue.  See Holland v. Brown, 6 Vet. App. 443, 
446 (1994).  



In light of the foregoing, the Board agrees with the Veteran's 
representative that further development of this case is warranted 
prior to further consideration by the Board.  Accordingly, the 
case is remanded for the following actions:

1.  Schedule the Veteran for orthopedic and 
neurologic examinations by an orthopedist 
and a neurologist who have not seen him 
previously.  The purposes of the 
examinations are to determine the nature 
and extent of impairment due to the 
Veteran's service-connected low back 
disability.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
each examination, and the examiner musts 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If low back disability(ies) is diagnosed in 
addition to the service-connected lumbar 
strain, the examiners must identify and 
explain the elements supporting each 
diagnosis.  Specifically, the examiners 
must state whether degenerative disc 
disease is or is not present.  If 
necessary, the examiners must confer in 
reconciling multiple diagnoses.

The examiners should report evidence of 
weakened movement, lack of endurance, and 
incoordination, due to the Veteran's low 
back disability, as well as and functional 
loss due to pain and pain on use, including 
that experienced during flare ups.  

In reporting the Veteran's range of lumbar 
spine motion, the examiners should not only 
report the numerical degree of limitation 
of motion but also the extent of that 
limitation, e.g., slight, moderate, or 
severe.  

In addition, the examiners' must report the 
effects of the service-connected lumbar 
strain on the Veteran's ordinary activity, 
including his employment and activities of 
daily living.  This should specifically 
include the period from August 28, 2003 
through February 4, 2004.  

If degenerative disc disease is found, 
the examiners must report the extent of 
impairment, e.g., moderate with recurring 
attacks; severe recurring attacks with 
intermittent relief; or pronounced with 
persistent symptoms compatible with sciatic 
neuropathy with characteristic and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurologic findings 
appropriate to the sight of the diseased 
disc with little intermittent relief.  The 
examiners must report the total duration of 
incapacitating episodes over the past 12 
months, e.g. a total duration of at least 
two weeks but less than four weeks; a total 
duration of at least four weeks but less 
than six weeks; or a total duration of at 
least six weeks.  

(Note: An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.) 

The Veteran is advised that it is his 
responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. § 3.655 (2009). 

In the event that the Veteran does not 
report for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

2.  When the foregoing actions have been 
completed, undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to a rating in excess of 20 
percent for the Veteran's service connected 
low back disability, currently diagnosed as 
a lumbosacral sprain with radiculopathy and 
degenerative changes  In so doing, ensure 
that all relevant diagnostic codes are 
considered, to include the criteria in 
effect at the time of the Veteran's claim, 
as well as any changes that may have 
occurred.  Then, readjudicate the issue of 
entitlement to a TDIU for the period from 
August 28, 2003 through February 4, 2004.  

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The RO/AMC and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


